DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Re. claim 1, line 3, line 12, and line 29, “the shaft” should be changed to –the elongated shaft--; line 4, line 6, line 8, line 9, line 10, line 15-16, and line 26, “the socket” should be changed to –the hollow socket--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortier et al., US20100030018, herein “Fortier”.
Re. claim 1, Fortier discloses a treatment tool 100 (Fig. 2) comprising: 
210 (Fig. 2) having a bending mechanism 230 attached to the shaft on a distal end side (Fig. 2-3, 230 is bendable and attached to the distal end side of the shaft 210); 
a hollow socket 332 (Fig. 9) connected to a base end of the shaft (Fig. 2-3, the socket 332 connected to the base end of the shaft via 212), the socket having a first spherical surface defining an inner surface of the socket (the inner spherical surface 472 of the socket, Fig. 21), the first spherical surface having a constant radius with respect to a prescribed center point of the socket (the radius of the socket calculated from the inner spherical surface of the socket to the center of the socket); 
a ball (331, Fig. 10A and Fig. 21) disposed and fitted inside the socket 332 (Fig. 21, [0087]) so as to be rotatable about the center point of the socket (Fig. 26, [0041], the ball and the socket are rotatable relative to each other, about the center point of the socket which is also the center point of the ball); and 
a wire 240 connecting the bending mechanism 230 and the ball 331 (Fig. 20 and Fig. 24, the wire 240 extends from the bending mechanism 230 and connects the bending mechanism 230 with the ball 331, [0100]), the wire 240 extending through an inside of the shaft 210 (Fig. 24), the wire 240 being configured to cause the bending mechanism 230 to bend by advancing and retreating in a direction along a longitudinal axis of the shaft (axis X of the shaft 210, [0112]-[0114], wire 240 causes the bending mechanism 230 to bend by advancing and retreating in a direction along axis X), and rotation of the ball about the center point of the socket is configured to cause the advancing and retreating of the wire ([0112]-[0114]), 
wherein the ball 331 includes: 
a second spherical surface 470 ([0108], Fig. 21) having a constant radius with respect to a center point of the ball (the radius of the second spherical surface of 470 to the center point of the ball 331), the second spherical surface being formed in a partial region of (Fig. 11A, the second spherical surface 470 is formed in a partial region (in proximal region) of the ball 331), the radius of the second spherical surface (R1, Capture 1) of the ball being greater than a radius of the outer surface of the ball (R2, Capture 1), such that the second spherical surface 470 is configured to be slidable along the first spherical surface of the socket ([0108], the second spherical surface 470 is slidable along the first spherical surface 472 of the socket 332 to engage with the cavities 474, Fig. 24), 
a fixing portion 242 (Fig. 24) attaching the wire to the ball 331 ([0098]-[0099], fixing portion 242 attaching the wire 240 to the ball 331 via the cable plate 311), and 
a wire sliding surface 464 (the holding section 460 include the wire sliding surface 464, Fig. 11A and 24) located relatively closer to the distal end side of the shaft 230 than the fixing portion 242 of the ball 331 in a direction along the longitudinal axis of the shaft 210 (axis X) (as shown in Fig. 24, the wire sliding surface 464 of the holding section 460 located closer to the distal end side of the shaft tan the fixing portion 242), the wire sliding surface having a radius that is smaller than the radius of the second spherical surface and the radius of the outer surface of the ball (Fig. 24, the radius of the wire sliding surface is smaller than the radius of the second spherical surface 470 and the radius of the outer surface of the ball), the wire being configured to slide along the wire sliding surface due to rotation of the ball (Fig. 26, [0112]-[0114]), and the fixing portion 242 is located between the second spherical surface 470 and the wire sliding surface 464 around a periphery of the ball (Fig. 25-26). 

    PNG
    media_image1.png
    710
    596
    media_image1.png
    Greyscale

Re. claim 2, Fortier further discloses wherein the second spherical surface 470 is formed in a region of the ball that is sandwiched between two wire sliding surfaces 464 adjacent to each other in a circumferential direction of the ball (Fig. 25, the two wire sliding surfaces 464 adjacent to each other in a circumferential direction of the ball 331) (the wire sliding surface 464 as shown in fig. 25 are surrounding the ball circumferentially, the second spherical surface 470 of portion 402 also surround the ball circumferentially; at least one of the second spherical surface is formed in a region of the ball that is located between two wire sliding surfaces 464) , the two wire sliding surfaces 464 including the wire sliding surface 464 (Fig. 25). 
Re. claim 3, Fortier further discloses wherein a difference between the radius of the wire sliding surface and the radius of the second spherical surface is greater than a diameter of the wire (See Capture 2, the second spherical surface is surrounding the wide sliding surface. Therefore the radius of the second spherical surface R1 must be at least longer than the radius of the wide sliding surface R3 by the difference as shown in Capture 1 or Fig. 25, and the difference as shown is much greater than the diameter of the wire 240).

    PNG
    media_image2.png
    516
    626
    media_image2.png
    Greyscale

Re. claim 4, Fortier further discloses wherein a difference between a diameter of the first spherical surface and a diameter of the second spherical surface is smaller than a diameter of the wire (as shown in Capture 1, the diameter of the first spherical surface 472 and the diameter of the second spherical surface 470 is substantially the same. Therefore the difference between these two diameters must be smaller than the diameter of the wire 240). 
Re. claim 5, Fortier further discloses wherein a plurality of second spherical surfaces 470, which includes the second spherical surface 470, are respectively provided at a plurality of locations on the outer surface of the ball (Fig. 21-24, plurality of second spherical surfaces locate on the outer surface of the ball). 
Re. claim 6, Fortier further discloses a limiter 408 configured to restrict a rotation angle of the ball in the socket within a prescribed angular range ([0096], the limiter 408 of the ball engages with the slots 406, hindering the ball from rotation within a prescribed angular range which is within the locked ring 400), 
wherein an end of the wire sliding surface in a circumferential direction about the longitudinal axis (Fig. 25, the end 432 of the wire sliding surface 464) is disposed at a position separated from the wire 240 (Fig. 25) when the ball is rotated to a maximum angle within the prescribed angular range (Fig. 26, the ball 331 is rotated to a maximum angled with respect to the prescribed angular range which is within the locked ring 400). 
Re. claim 7, Fortier further discloses further comprising: 
a protrusion 408 (Fig. 11A) protruding from one of the outer surface of the ball 331 and the inner surface of the socket (Fig. 11A, the protrusion 408 protruding from the outer surface of the ball 331); and 
a groove 406 (Fig. 11A) provided in another one of the outer surface of the ball and the inner surface of the socket (Fig. 11A, the groove 406 is located on the portion 400 of another one of the outer surface of the ball 331), the groove having a pair of side walls that are mutually separated in a circumferential direction about the longitudinal axis (Fig. 11A, the groove having a pair of side walls that are mutually separated in a circumferential direction about the longitudinal axis of the device), 
wherein the protrusion 408 is inserted between the pair of side walls (Fig. 9, and [0096], the protrusion 408 is inserted between the pair of side walls of the groove 406), and movement of the protrusion in the circumferential direction is stopped by the pair of side walls ([0096], once the groove 406 receives the protrusion 408, it hinder the rotation of the ball).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771